124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Margarito ESTEVES-MESA, Defendant-Appellant.
No. 97-50132.
United States Court of Appeals, Ninth Circuit.
Submitted September 22, 1997.**Decided September 29, 1997.

Appeal from the United States District Court for the Southern District of California Barry T. Moskowitz, District Judge, Presiding;  No. CR-96-02079-BTM.
Before:  HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Margarito Esteves-Mesa appeals his sentence for illegal reentry after deportation and conviction for an aggravated felony, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).  We affirm.


3
Esteves-Mesa contends that his prior conviction under California Health and Safety Code § 11352(a) was not an aggravated felony.  This contention is foreclosed by United States v. Lomas, 30 F.3d 1191, 1195 (9th Cir.1994), in which we held that "a conviction under section 11352(a) of the California Health and Safety Code is an aggravated felony under both 8 U.S.C. § 1326(b)(2) and U.S.S.G. § 2L1.2(b)(2)."   To the extent that Esteves-Mesa maintains that Lomas was wrongly decided, we cannot reconsider or overrule the decision of a prior panel.  See United States v. Camper, 66 F.3d 229, 232 (9th Cir.1995).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3